            Case 2:20-cv-00417-RAJ-MLP Document 60 Filed 07/07/20 Page 1 of 5



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   WILD FISH CONSERVANCY,

 9                              Plaintiff,                  Case No. C20-417-RAJ-MLP

10          v.                                              ORDER

11   BARRY THOM, et al.,

12                              Defendants,

13         and

14      ALASKA TROLLERS
        ASSOCIATION,
15                      Defendant-Intervenor.
16
            This matter is before the Court on the parties’ Joint Statement on a Proposed Briefing
17
     Schedule (“Joint Statement”). (Dkt. # 56.) On June 12, 2020, pursuant to this Court’s Order
18
     Granting Defendants’ Motion for Extension and Leave to Lodge the Administrative Record
19
     (“AR”) Outside of CM/ECF (dkt. # 52), Defendants submitted the AR in this matter. (Dkt. # 53.)
20
     Based on the parties’ Joint Statement, it is clear the parties disagree as to the sufficiency of the
21
     AR provided by Defendants and what briefing schedule for dispositive motions should issue.
22
            Plaintiff argues that Defendants’ submitted AR omits all National Marine Fisheries
23
     Service (“NMFS”) internal communications, regardless of whether they are deliberative or



     ORDER - 1
            Case 2:20-cv-00417-RAJ-MLP Document 60 Filed 07/07/20 Page 2 of 5



 1   strictly factual, as well as all draft biological opinions. (Dkt. # 56 at 2.) Plaintiff contends that

 2   this information should have been included in the AR submission pursuant to Department of

 3   Justice (“DOJ”) guidance on compiling ARs. (Id. at 3 (citing Env’t and Natural Res. Div., U.S.

 4   Dep’t of Justice, Guidance to Federal Agencies on Compiling the Administrative Record, at 2

 5   (Jan. 1999).) Plaintiff argues that under this District’s precedent, as well as other courts in the

 6   Ninth Circuit, any issues regarding whether internal communications and drafts must be included

 7   in an AR requires the production of a privilege log by Defendants and, if necessary, in camera

 8   review. (Dkt. # 56 at 3 (citing Washington v. United States Dep’t of State, 2019 WL 1254876, at

 9   *1-2 (W.D. Wash. Mar. 19, 2019); E.g., Ctr. for Envtl. Health v. Perdue, 2019 WL 3852493, at

10   *2 (N.D. Cal. May 6, 2019); Ctr. for Biological Diversity v. Bernhardt, 2020 WL 1130365, at

11   *1-3 (D. Mont. Mar. 9, 2020); Kalispel Tribe of Indians & Spokane County v. U.S. Dep’t of

12   Interior, 2018 WL 9391703, at *1-2 (E.D. Wash. Mar. 18, 2018).)

13           Consequently, Plaintiff requests that the Court require Defendants to provide a privilege

14   log within 14 days from the issuance of this Order: (1) identifying all materials directly or

15   indirectly considered by NMFS in preparing the biological opinion, including internal and

16   external communications and draft biological opinions; (2) explaining the grounds for

17   withholding any such materials; and (3) including sufficient information to justify the

18   withholding. (Dkt. # 56 at 5.) Additionally, Plaintiff requests that, within 14 days of NMFS’s

19   production of a privilege log, that the parties confer and submit either a proposed deadline for

20   motions involving disputes over the AR or, if no such disputes exist, proposed schedules for

21   dispositive motion practice. (Id.)

22           Defendants’ counter that Plaintiff improperly conflates the scope of the AR with

23   assertions regarding privilege, and that because no privileged documents are being “withheld”




     ORDER - 2
            Case 2:20-cv-00417-RAJ-MLP Document 60 Filed 07/07/20 Page 3 of 5



 1   from the AR, a privilege log is inappropriate. (Dkt. # 56 at 6-7.) Defendants argue that the AR

 2   need only “consist of non-privileged, non-deliberative documents relating to the challenged final

 3   agency action” and that this approach is consistent with that taken in several courts within the

 4   Ninth Circuit. (Id. (citing e.g., Golden Gate Salmon Ass’n v. Ross, 2018 WL 3129849, at *5

 5   (E.D. Cal. June 22, 2018); ASSE Int’l v. Kerry, 2018 WL 3326687, at *2 (C.D. Cal. Jan. 3,

 6   2018).) Defendants argue that the Ninth Circuit has not directly addressed this issue but has

 7   indicated that deliberative materials are not properly required in the submission of an AR, which

 8   follows an approach consistent with D.C. Circuit precedent. (Dkt. # 56 at 7 (citing Portland

 9   Audubon Soc’y v. Endangered Species Comm., 984 F.2d 1534, 1548 (9th Cir. 1993); Oceana,

10   Inc. v. Ross, 920 F.3d 855, 865 (D.C. Cir. 2019).)

11          Defendants additionally argue that Plaintiff improperly relies on a 1999 DOJ

12   memorandum because the DOJ clarified in 2008 that the 1999 memorandum did not control any

13   requirement for assembly of ARs and that those decisions remain within the discretion of each

14   federal agency. (Dkt. # 56, Ex. A at 12-13.) Defendants further argue that the DOJ reaffirmed

15   this position in 2017, and therefore, its agencies are not required to develop privilege logs for

16   ARs. (Id., Ex. B at 15-16.)

17          Defendants request that that any dispute about the record, including whether a privilege

18   log is required, be addressed through motions presented to the Court so that the parties can fully

19   brief their positions rather than being heard solely on the Joint Statement. (Dkt. # 56 at 6-7.)

20   Defendants request that the Court require Plaintiff to notify Defendants of any alleged

21   deficiencies with the AR within 14 days of dispositive resolution of Plaintiff’s Motion for

22   Preliminary Injunction (dkt. # 14). (Dkt. # 56 at 8.) If the parties cannot resolve issues pertaining

23   to the AR at that time, Defendants request that the Plaintiff be required to file a record motion




     ORDER - 3
            Case 2:20-cv-00417-RAJ-MLP Document 60 Filed 07/07/20 Page 4 of 5



 1   within 28 days of the dispositive resolution of Plaintiff’s Motion for Preliminary Injunction. (Id.)

 2              Defendant-Intervenor has no objection to the AR as filed and agrees with the proposed

 3   briefing schedule submitted by Defendants.

 4              Given the nature of the dispute between the parties concerning the AR and the brief

 5   argument submitted in the parties’ Joint Statement, the Court finds it premature to rule on

 6   whether a privilege log should be required, or whether the AR will need to be supplemented in

 7   this matter, without a record motion properly before the Court and further briefing from the

 8   parties.

 9              Accordingly, having considered the parties’ positions as identified in the Joint Statement,

10   it is hereby ORDERED that:

11              (1)    Plaintiff is required to confer with Defendants regarding any alleged deficiencies

12                     with the AR no later than fourteen (14) days from the date on which this Order is

13                     signed;

14              (2)    Should the parties be unable to resolve the issues pertaining to the AR, Plaintiff

15                     will file a Motion to Supplement the AR no later than twenty-eight (28) days from

16                     the date on which this Order is signed;

17              (3)    Plaintiff’s proposed briefing schedule for dispositive motions is GRANTED and

18                     Defendants’ proposed briefing schedule for dispositive motions is DENIED.

19                     Should the filing of a Motion to Supplement the AR interfere with the parties’

20                     ability to adhere to this schedule, either party may bring a motion to amend this

21                     schedule. The briefing schedule shall be entered as follows:

22

23




     ORDER - 4
          Case 2:20-cv-00417-RAJ-MLP Document 60 Filed 07/07/20 Page 5 of 5



 1            Motion/Brief                            Deadline                      Page Limits

 2     Plaintiff’s Motion for       Thirty-five (35) days from issuance of the           35 Pages
       Summary Judgment             Honorable Richard A. Jones’ ruling on this
 3                                  Court’s Report and Recommendation (dkt.
                                    # 51)
 4     Defendants’ Combined         Twenty-one (21) days from the filing of              35 Pages
       Cross-Motion for             Plaintiff’s Motion for Summary Judgment
 5     Summary Judgment and
       Response
 6
       Defendant-Intervenor’s       Twenty-one (21) days from the filing of              35 Pages
 7     Combined Cross-Motion        Plaintiff’s Motion for Summary Judgment
       for Summary Judgment
 8     and Response
       Plaintiff’s Combined         Fourteen (14) days from the filing of                35 Pages
 9     Response to Defendants’      Defendants’ Combined Cross-Motion for
       and Defendant-               Summary Judgment and Response or
10     Intervenor’s Cross-Motion    Defendant-Intervenor’s Combined
       for Summary Judgment,        Cross-Motion for Summary Judgment and
11     and Reply                    Response, whichever is later

12     Defendants’ Reply in         Seven (7) days from the filing of Plaintiff’s        12 Pages
       Support of Defendants’       Combined Response to Defendants’ and
13     Cross-Motion for             Defendant-Intervenor’s Cross-Motion for
       Summary Judgment             Summary Judgment, and Reply
14
       Defendant-Intervenor’s       Seven (7) days from the filing of Plaintiff’s        12 Pages
15     Reply in Support of          Combined Response to Defendants’ and
       Defendant-Intervenor’s       Defendant-Intervenor’s Cross-Motion for
16     Cross-Motion for             Summary Judgment, and Reply
       Summary Judgment
17

18
           Dated this 7th day of July, 2020.
19

20                                                      A
                                                        MICHELLE L. PETERSON
21                                                      United States Magistrate Judge

22

23




     ORDER - 5
